Title: To Thomas Jefferson from Borgnis Desbordes, Frères, 2 January 1786
From: Borgnis Desbordes, Frères
To: Jefferson, Thomas



Son Excellence
Brest Le 2. Janvier 1786.

Nous avons L’honneur de vous informer que nous Venons de recevoir La copie de La Signiffication de L’acte d’appel de La part de ces malheureux Prisonniers à L’Entreposeur de tabac à Landivisiau, et que Le peu de retard qu’ils éprouveraient pour L’obtension de L’addoucissement de Leur Sort mettrait Le comble à Leur Malheur; Nous vous Supplions en conséquence de concert avec Eux de vouloir bien voir à cet Effet Le Directeur-Général des fermes et Le Ministre. Ces infortunés Se reposent entièrement Sur Vos Bontés et espérent en votre Sollicitation un Soulagement de Leurs peines qui Les mettra à même de vous témoigner Leur reconnaissance.
Nous avons L’honneur d’être avec un profond respect Son Excellence Vos trés humbles et obeissants Serviteurs,

Borgnis Desbordes freres

